office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 tbhughes postu-100865-14 uilc date date to william r davis associate area_counsel denver large business international from barbara a felker branch chief branch associate chief_counsel international usparent state a x cfc1 y cfc4 y cfc5 uscorp2 x cfc2 x cfc3 country x country y tax authority percent percent percent percent percent percent amount amount amount amount amount ---------------------------------------- -------------- ------------------------------------------------------ --------------------------------- ----------------------------------------------------------------- ---------------------------------- ----------------------------------- ------------------------------------------ ------------- ------------ ------------------------------------ -------- -------- -------- -------- -------- -------- --------------------- --------------------- ------------------------ ------------------------ ------------------------ postu-100865-14 subject foreign tax redeterminations with respect to pre-1987 accumulated_profits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether additional_amounts of creditable foreign_income_tax paid in with respect to pre-1987 accumulated_profits of x cfc3 and its country x subsidiaries for taxable years through should be accounted for by adjusting the foreign corporations’ relevant annual layers of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes or their pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes which were established beginning in conclusion under the provisions of sec_902 sec_1 a and a and temp sec_1_905-5t a foreign_tax_redetermination with respect to a taxable_year prior to the first taxable_year taken into account in computing the post-1986_undistributed_earnings and post-1986_foreign_income_taxes of the country x controlled_foreign_corporations cfcs is not taken into account by adjusting the corporations’ pools of post-1986_foreign_income_taxes and post-1986_undistributed_earnings instead the additional foreign taxes paid must be accounted for by adjusting the cfcs’ annual layers of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes because the cfcs’ pre-1987 accumulated_profits were eliminated in connection with the cfcs’ deemed liquidations as the result of check-the- box entity classification elections in no portion of those earnings has been or will ever be included in the taxable_income of usparent’s consolidated_group accordingly no portion of the cfcs’ pre-1987 foreign_income_taxes including the additional_amounts paid in with respect to taxable years are eligible to be deemed paid because all such taxes were paid with respect to taxable years when x cfc3 and its country x subsidiaries were not cfcs any such taxes paid_by any country x subsidiary below the third tier in the qualified_group are ineligible to be deemed paid for the additional reason that sec_902 limits credits for foreign_income_taxes paid_by fourth- fifth- and sixth-tier corporations to taxes paid with respect to post-1997 taxable years in which the corporation was a cfc facts usparent a domestic_corporation incorporated in state a files a consolidated_return on a calendar_year basis using the accrual_method of accounting usparent owns percent of x cfc1 which was incorporated in country x in postu-100865-14 immediately before the transactions at issue usparent owned percent of y cfc4 which owned percent of y cfc5 y cfc4 and y cfc5 are country y corporations usparent owned percent and y cfc5 owned percent in total comprising of uscorp2 a member of usparent’s consolidated_group since it was acquired together with the country y cfcs in in prior to being acquired by usparent uscorp2 had acquired percent more than and less than of the voting_stock of x cfc2 a country x corporation as a result x cfc2 and its wholly-owned country x subsidiaries became noncontrolled sec_902 corporations as defined in sec_904 in in usparent indirectly acquired the remaining voting_stock of x cfc2 accordingly x cfc2 and its wholly-owned country x subsidiaries became cfcs as defined in sec_957 in x cfc2 was subsequently renamed x cfc3 immediately before the transactions at issue uscorp2 directly owned percent more than of the voting_stock of x cfc3 x cfc3 was also a member of a qualified_group as defined in sec_902 through a chain of ownership usparent wholly owned x cfc1 which owned percent of the voting_stock of x cfc3 y cfc5 a second-tier cfc of usparent owned the remaining percent more than of x cfc3’s voting_stock at the time of its acquisition by usparent in x cfc2 had an ongoing dispute with tax authority with respect to the country x tax_liabilities of x cfc2 and its wholly- owned country x subsidiaries for their foreign calendar taxable years in x cfc3 as successor to x cfc2 and tax authority agreed to settle the outstanding audit issues relating to the tax_liability of the x cfc2 group for taxable years for a payment by x cfc3 of amount of which amount was payment of income_tax_liability these amounts were paid in mid-2007 agreed reductions in the amounts of loss_carryovers arising from the settlement agreement also increased the country x tax_liabilities of x cfc3’s country x group for taxable years and in november and date a number of country x cfcs that were wholly- owned by x cfc3 each filed form_8832 to elect to be treated as disregarded entities as provided in sec_301_7701-3 later in date x cfc3 filed form_8832 to elect to be treated as a partnership and then x cfc1 filed form_8832 to elect to be treated as a disregarded_entity as described below after the resulting deemed liquidations x cfc1 was treated as a disregarded_entity owned by usparent and x cfc3 was treated as a foreign_partnership owned by usparent y cfc5 and uscorp2 for u s tax purposes the other electing country x corporations that were directly or indirectly wholly-owned by x cfc3 were treated as disregarded entities owned by x cfc3 usparent and exam agree that as a result of the entity classification elections each lower-tier entity wholly owned by x cfc3 was deemed to have liquidated into x cfc3 in a nontaxable sec_332 liquidation requiring under sec_381 x cfc3 to succeed to and take into account all of the lower-tier entities’ earnings_and_profits postu-100865-14 e_p and foreign_income_taxes sec_301_7701-3 and sec_301 g i and ii sec_381 sec_381 and sec_367 sec_1_367_b_-7 pursuant to sec_1_367_b_-7 the post-1986_undistributed_earnings and the associated post-1986_foreign_income_taxes of those liquidating country x subsidiaries that were members of x cfc3’s qualified_group were combined with the post-1986_undistributed_earnings and post-1986_foreign_income_taxes of x cfc3 pursuant to sec_1_367_b_-7 x cfc3 also succeeded to the pre-1987 accumulated_profits and pre-1987 foreign_income_taxes of the liquidating country x subsidiaries but these amounts continued to be maintained in pre-pooling annual layers and were not combined with each other or with the pre-pooling annual layers of x cfc3 sec_1_367_b_-7 usparent and exam further agree that x cfc3 was next deemed to have liquidated into uscorp2 x cfc1 and y cfc5 in a taxable sec_331 liquidation resulting in an amount of sale gain which is calculated under sec_1248 being recharacterized as a dividend to each of uscorp2 x cfc1 and y cfc5 the portion of the gain treated as a dividend is the e_p attributable to the x cfc3 stock that were accumulated during the post-2001 taxable years when x cfc3 and its country x subsidiaries were cfcs which did not include any portion of the pre-1987 accumulated_profits of x cfc3 or its country x subsidiaries see sec_964 and sec_1248 and sec_301 g and a pursuant to sec_3 of notice_2007_9 2007_1_cb_401 the portion of the gain on the x cfc3 stock that was recharacterized as a dividend under sec_964 and sec_1248 but not the remainder of the capital_gain realized by x cfc1 and y cfc5 was eligible for the sec_954 exemption from foreign_personal_holding_company_income for purposes of subpart_f each of uscorp2 x cfc1 and y cfc5 was eligible to compute an amount of foreign taxes deemed paid with respect to the sec_1248 deemed_dividend resulting from the deemed sale of x cfc3 see sec_902 sec_902 sec_1248 and sec_964 finally usparent and exam agree that x cfc1 was next deemed to have liquidated into usparent in a sec_332 liquidation resulting in usparent including in income as a deemed_dividend the all e_p amount with respect to the stock of x cfc1 see sec_1_367_b_-3 the deemed_dividend was considered paid out of the e_p with respect to which the deemed_dividend was determined sec_1 b - d and -2 e usparent and exam agree that usparent properly excluded the pre-1987 accumulated_profits of x cfc3 and x cfc3’s country x subsidiaries including those accumulated in in computing the amounts of recharacterized sale gain arising from the sec_331 deemed liquidation of x cfc3 that were treated as dividends in the hands of uscorp2 x cfc1 and y cfc5 under sec_964 and sec_1248 accordingly none of those earnings were included in the taxable_income or e_p of uscorp2 x cfc1 and y cfc5 in connection with the deemed sec_331 liquidation of x cfc3 or in the computation of the all e_p amount usparent included in income on the deemed sec_332 liquidation of x cfc1 because the deemed sec_331 postu-100865-14 liquidation of x cfc3 was not subject_to sec_381 none of those pre-acquisition earnings carried over to or were otherwise taken into account by uscorp2 x cfc1 or y cfc5 in computing its deemed_paid_foreign_tax_credit under sec_902 for taxable_year with respect to the liquidating distributions from x cfc3 and x cfc1 usparent included in x cfc3’s general category post-1986_foreign_income_taxes amount of taxes that x cfc3 paid in taxable_year to tax authority that were related to the settlement by x cfc3 of the country x tax_liabilities of x cfc3 and its wholly-owned country x subsidiaries relating to taxable years on its u s tax_return for usparent claimed a total deemed paid credit of amount of which amount is derived from taxes paid in to tax authority with respect to x cfc3’s country x group’s taxable years you requested advice as to whether usparent properly included in the country x cfcs’ post-1986_foreign_income_taxes pools and claimed deemed-paid foreign tax_credits in connection with deemed dividends and inclusions from post-1986_undistributed_earnings for the additional_amounts of creditable income_tax paid to country x in with respect to the country x cfcs’ pre-1987 accumulated_profits for their through taxable years although not discussed in this advice adjustments to e_p included in the computation of the country x cfcs’ post-1986_undistributed_earnings may also affect the computation of foreign taxes deemed paid_by usparent and uscorp2 in connection with deemed dividends or inclusions out of those post-1986_undistributed_earnings law and analysis a foreign taxes deemed paid under sec_902 sec_901 provides that if the taxpayer chooses to have the benefits of subpart a - foreign_tax_credit the tax_imposed_by_chapter_1 shall subject_to the limitation of sec_904 be credited with the amounts provided in the applicable paragraph of subsection b plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 sec_901 states that subject_to the limitation of sec_904 a domestic_corporation is allowed to claim a credit under sec_901 for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states under sec_902 a domestic_corporation which owns percent or more of the voting_stock of a foreign_corporation from which it receives dividends in any taxable_year shall be deemed to have paid the same proportion of such foreign corporation’s post- foreign_income_taxes as the amount of such dividends determined without regard to sec_78 bears to such foreign corporation’s post-1986_undistributed_earnings postu-100865-14 sec_1_1248-1 provides that if a 10-percent domestic corporate shareholder includes an amount in its gross_income as a dividend under sec_1248 upon a sale_or_exchange of stock in a first-tier foreign_corporation the foreign_tax_credit provisions shall apply in the same manner and subject_to the same conditions and limitations as if the first-tier corporation on such date distributed to the_domestic_corporation as a dividend that portion of the amount included in gross_income which does not exceed the e_p of the first-tier corporation attributable to the stock under sec_1_1248-2 or sec_1_1248-3 as the case may be in addition sec_1_367_b_-2 provides that the all e_p amount income inclusion is treated as a dividend for purposes of the internal_revenue_code accordingly usparent and uscorp2 were entitled to compute an amount of foreign taxes deemed paid under sec_902 with respect to the income inclusions on the deemed liquidations of x cfc1 and x cfc3 respectively b inclusion of taxes paid_by lower-tier entities in foreign taxes deemed paid sec_902 provides that a foreign_corporation that owns percent or more of the voting_stock of another foreign_corporation that is a member of the same qualified_group as defined in sec_902 shall be deemed to have paid the same proportion of the lower-tier corporation’s post-1986_foreign_income_taxes as would be determined under sec_902 if the recipient were a domestic_corporation sec_902 defines a qualified_group as a foreign_corporation with a percent domestic corporate shareholder and any other foreign_corporation of which the_domestic_corporation owns at least percent of the voting_stock indirectly through a chain of foreign_corporations connected through stock ownership of at least percent of their voting_stock and such other foreign_corporation is not below the sixth tier in such chain however the term qualified_group does not include any foreign_corporation below the third tier in the chain unless such foreign_corporation is a cfc in which the_domestic_corporation is a united_states_shareholder as defined in sec_951 id in addition sec_902 provides that foreign_income_taxes paid_by a member of the qualified_group below the third tier are eligible to be deemed paid only if such taxes were paid with respect to periods during which the member was a cfc section a of the taxpayer_relief_act_of_1997 p l amended sec_902 to extend the tier limit for deemed paid taxes from three tiers to six effective for taxes of foreign_corporations for taxable years of such corporations beginning after date accordingly sec_1_902-1 provides that no foreign_income_taxes of cfcs below the third tier that were paid_or_accrued with respect to taxable years beginning on or before date or during which the foreign_corporations were not cfcs are eligible to be deemed paid accordingly in connection with the deemed sec_332 liquidations of its country x subsidiaries under sec_381 and sec_1_367_b_-7 x cfc3 succeeded to the earnings and taxes of the liquidating country x subsidiaries as provided therein but postu-100865-14 foreign_income_taxes paid_or_accrued by any fourth- fifth- or sixth-tier country x subsidiary are eligible to be deemed paid only to the extent those taxes were paid_or_accrued with respect to the post-2001 taxable years during which those subsidiaries were cfcs c classification of foreign_income_taxes as post-1986_foreign_income_taxes or pre- foreign_income_taxes under sec_902 the term post-1986_undistributed_earnings means the amount of the e_p of the foreign_corporation computed in accordance with sec_964 and sec_986 accumulated in taxable years beginning after date as of the close of the taxable_year of the foreign_corporation in which the dividend is distributed and without diminution by reason of dividends distributed during such taxable_year sec_902 provides that the term post-1986_foreign_income_taxes means the sum of the foreign_income_taxes with respect to the taxable_year of the foreign_corporation in which the dividend is distributed and the foreign_income_taxes with respect to prior taxable years beginning after date to the extent such foreign taxes were not attributable to dividends distributed by the foreign_corporation in prior taxable years however under sec_902 if the first day on which the requirements of sec_902 are met with respect to any foreign_corporation is in a taxable_year of such corporation beginning after date the post-1986_undistributed_earnings and the post-1986_foreign_income_taxes of such foreign_corporation shall be determined by taking into account only periods beginning on and after the first day of the first taxable_year in which such requirements are met sec_902 provides that the requirements of sec_902 are met with respect to any foreign_corporation if percent or more of the voting_stock of such foreign_corporation is owned by a domestic_corporation or the requirements of sec_902 relating to the inclusion of the foreign_corporation in a chain of foreign_corporations constituting a qualified_group are met with respect to such foreign_corporation see also sec_1_902-1 sec_1_902-1 sec_1_902-1 and sec_1_902-1 defining post-1986_foreign_income_taxes and post-1986_undistributed_earnings with reference to the special effective date provisions of sec_902 sec_902 provides rules with respect to the treatment of distributions out of earnings accumulated in taxable years beginning before and in post-1986 taxable years before the requirements of sec_902 are met with respect to the foreign_corporation sec_902 provides that in the case of any dividend paid_by a foreign_corporation out of accumulated_profits as defined in sec_902 prior to amendment by the tax_reform_act_of_1986 tra for taxable years beginning before the first taxable_year taken into account in determining the post-1986_undistributed_earnings of such corporation the pre-1986 tra version of sec_902 applies prior to amendment by the tra sec_902 provided for the calculation postu-100865-14 of deemed-paid taxes on the basis of annual layers of earnings and taxes rather than on the basis of multi-year pools of earnings and taxes sec_902 and sec_1_902-1 provide that dividends_paid in post-1986 taxable years shall be treated as made first out of post-1986_undistributed_earnings to the extent thereof under sec_1_902-1 consistent with the law in effect prior to the tra and sec_1_902-3 any dividend in excess of post-1986_undistributed_earnings is attributable to pre-1987 accumulated_profits for a taxable_year to the extent thereof on a last-in_first-out basis under sec_902 and sec_1 b foreign taxes deemed paid with respect to dividends_paid out of pre-1987 accumulated_profits are computed under sec_902 and the regulations thereunder as in effect prior to the effective date of the tra sec_1_902-1 provides that the term pre-1987 accumulated_profits means the amount of the e_p of a foreign_corporation computed in accordance with sec_902 and attributable to its taxable years beginning before date however consistent with sec_902 if the special effective date of sec_902 and sec_1_902-1 applies pre-1987 accumulated_profits also includes any e_p computed in accordance with sec_964 and sec_986 attributable to the foreign corporation's taxable years beginning after date but before the first day of the first taxable_year of the foreign_corporation in which the ownership requirements of sec_902 and sec_1_902-1 through are met with respect to that corporation id under sec_902 and sec_1_902-1 the amount of a distribution out of pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect thereto shall be determined and translated into united_states dollars by applying the law as in effect prior to the effective date of the tra sec_1_902-1 provides that the term pre-1987 foreign_income_taxes means any foreign_income_taxes paid accrued or deemed paid_by a foreign_corporation on or with respect to its pre-1987 accumulated_profits pre-1987 accumulated_profits and pre-1987 foreign_income_taxes are computed and maintained in annual layers in accordance with sec_1_902-3 see sec_1_902-3 e and f x cfc3 and its wholly-owned country x subsidiaries first became noncontrolled sec_902 corporations in when uscorp2 met the requirements of a domestic shareholder with respect to x cfc3 under sec_902 and sec_1 a therefore the post-1986_undistributed_earnings and post-1986_foreign_income_taxes of the country x cfcs that were members of x cfc3’s qualified_group included only earnings and taxes for taxable years beginning on and after date the first day of the foreign corporations’ first taxable_year in which uscorp2 met such ownership requirements sec_902 sec_1_902-1 e_p accumulated by the qualified_group members prior to date are pre-1987 accumulated_profits attributable to taxable years beginning before the first day of the first taxable_year in which the ownership requirements were met by uscorp2 with postu-100865-14 respect to x cfc3 and the lower-tier corporations became members of a qualified_group sec_1_902-1 and foreign_income_taxes paid accrued or deemed paid_by x cfc3 and its country x subsidiaries on or with respect to their pre-1987 accumulated_profits are pre-1987 foreign_income_taxes sec_1_902-1 accordingly additional_amounts of creditable_foreign_taxes paid_by x cfc3 in with respect to the pre-1987 accumulated_profits of the country x group for its taxable years are pre- foreign_income_taxes these amounts are definitionally excluded from and therefore may not be included in the post-1986_foreign_income_taxes of x cfc3 or its country x subsidiaries sec_1_902-1 sec_1_902-1 and sec_1 a i d additional rules with respect to foreign tax redeterminations sec_905 provides that in general if a accrued taxes when paid differ from the amounts claimed as credits by the taxpayer b accrued taxes are not paid before the date years after the close of the taxable_year to which such taxes relate or c any_tax paid is refunded in whole or in part the taxpayer shall notify the secretary who shall redetermine the amount of the tax for the year or years affected sec_905 also provides that the secretary may prescribe adjustments to the pools of post-1986_foreign_income_taxes and the pools of post-1986_undistributed_earnings under sec_902 and sec_960 in lieu of the redetermination of u s tax required under the preceding sentence sec_989 also authorizes regulations providing for alternative adjustments to the application of sec_905 that are necessary or appropriate to carry out the purposes of subpart j relating to foreign_currency_transactions sec_905 provides additional rules for taxes not paid within two years in general except as provided in sec_905 in making the redetermination under sec_905 no credit is allowed for accrued taxes not paid before the date two years after the close of the taxable_year to which such taxes relate under sec_905 and ii any such taxes if subsequently paid are taken into account in the case of taxes deemed paid under sec_902 or sec_960 for the taxable_year in which paid and no redetermination shall be made under sec_905 by reason of such payment and in any other case for the taxable_year to which such taxes relate sec_905 was amended and sec_905 and sec_905 were added by the taxpayer_relief_act_of_1997 p l sec_1102 effective for taxes which relate to taxable years beginning after date however under sec_902 and sec_1_902-1 sec_1_902-1 sec_1_902-1 and sec_1_902-1 the amount of a distribution out of pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect to such a distribution is determined by applying the law in effect prior to the effective date of the tra which did not include the provisions of sec_905 and sec_905 postu-100865-14 temporary and proposed_regulations published under sec_905 in and amended in part in generally provide that foreign tax redeterminations with respect to post-1986_undistributed_earnings are taken into account through prospective adjustments to the pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes rather than by redetermining the foreign taxes deemed paid and the u s tax_liability of the foreign corporation’s domestic corporate shareholders see temp sec_1_905-3t and sec_1_905-3t sec_905 codified this rule with respect to additional payments of creditable_foreign_taxes that relate to taxable years beginning after date temp sec_1_905-5t provides rules governing the application of sec_905 to foreign tax redeterminations occurring in taxable years beginning prior to date and to foreign tax redeterminations occurring after date with respect to foreign tax deemed paid under sec_902 or sec_960 with respect to pre- accumulated_profits as defined in sec_1_902-1 to include earnings accumulated in both taxable years beginning before and post-1986 taxable years beginning before the foreign_corporation first had a domestic corporate shareholder eligible to compute foreign taxes deemed paid under temp sec_1_905-5t the term foreign_tax_redetermination is defined in temp sec_1_905-3t as a change in foreign tax_liability that may affect a taxpayer’s foreign_tax_credit including additional payments of creditable_foreign_tax temp sec_1_905-5t states that a redetermination of united_states tax_liability is required with respect to any foreign_tax_redetermination subject_to temp sec_1_905-5t usparent properly excluded the pre-1987 accumulated_profits of x cfc3 and its country x subsidiaries that were accumulated in taxable years beginning before in calculating the sec_1248 amounts of recharacterized sale gain arising from the deemed liquidation of x cfc3 that were treated as dividends in the hands of uscorp2 x cfc1 and y cfc5 because those e_p were accumulated in taxable years before usparent acquired the stock of the country x corporations and they became cfcs sec_1_1248-2 accordingly it also excluded these amounts from the computation of the all e_p amount recognized on the deemed liquidation of x cfc1 sec_1_367_b_-7 however in computing its deemed paid credit under sec_902 and sec_960 for taxable_year with respect to the liquidating distributions from x cfc3 and x cfc1 usparent included in x cfc3’s general category post-1986_foreign_income_taxes amount of taxes that x cfc3 paid in taxable_year to tax authority that were related to the settlement by x cfc3 for the country x tax_liabilities of x cfc3 and its wholly-owned country x subsidiaries relating to their pre-1987 accumulated_profits for taxable years usparent then took those taxes into account in computing its deemed-paid credit with respect to the deemed dividends that were calculated solely with respect to the cfcs’ post-1986_undistributed_earnings accumulated in post-2001 taxable years postu-100865-14 x cfc3 and its country x group were assessed additional foreign_income_taxes and therefore had foreign tax redeterminations with respect to their pre-1987 accumulated_profits for their through taxable years the position that additional payments of tax with respect to pre-1987 accumulated_profits may adjust post-1986_foreign_income_taxes finds no support in the code the regulations or sound tax policy only additional assessments of tax paid with respect to the x cfcs’ and later taxable years are properly accounted for under sec_905 and temp sec_1 3t by adjusting the relevant pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes in the year those taxes were paid sec_905 and temp sec_1_905-3t do not apply to sec_902 computations including the effect of foreign tax redeterminations on the amount of foreign taxes deemed paid with respect to pre-1987 accumulated_profits instead those computations are governed by the law in effect prior to the tra sec_902 and temp sec_1_905-5t e_p accumulated by x cfc3 and its country x subsidiaries in taxable years beginning before date are pre-1987 accumulated_profits under sec_1 a iii and e and f any foreign_income_taxes of x cfc3 and its country x subsidiaries that are attributable to pre-1987 accumulated_profits including but not limited to the additional foreign tax assessments paid in with respect to taxable years through are pre-1987 foreign_income_taxes under sec_902 and sec_902 such pre-1987 foreign_income_taxes must be taken into account under the annual layering rules of sec_1_902-3 and are definitionally excluded from post-1986_foreign_income_taxes under sec_902 and sec_1 a ii the amount of a distribution out of any pre-1987 accumulated_profits and the amount of foreign_income_taxes deemed paid under sec_902 with respect to such a distribution are determined by applying the law as in effect prior to the effective date of the tra the regulations under sec_905 similarly confirm that foreign tax redeterminations with respect to pre-1987 accumulated_profits regardless of when made are accounted for by adjusting the foreign corporation’s pre-1987 accumulated_profits and pre-1987 foreign_income_taxes for the year or years affected and not by adjusting the corporation’s post-1986_undistributed_earnings and post-1986_foreign_income_taxes pools temp sec_1_905-3t specifically limits the application of the prospective pooling adjustment rules of temp sec_1_905-3t to foreign tax redeterminations with respect to post-1986_undistributed_earnings by their terms temp sec_1_905-3t sec_1_905-4t and sec_1_905-5t were published on date and amended in part by temporary regulations made effective for taxes paid_or_accrued in taxable years of united_states taxpayers beginning on or after date and taxes paid_or_accrued by a foreign_corporation in its taxable years ending with or within such taxable years of its domestic corporate shareholder the additional country x taxes were paid in prior to the effective date of the amendments to the sec_905 temporary regulations accordingly the temporary regulations rather than the temporary regulations govern the effect of the foreign tax redeterminations at issue here however the amendments made no substantive change to the relevant provisions of the regulations postu-100865-14 these regulations plainly preclude the inclusion in post-1986_foreign_income_taxes of any additional tax paid with respect to pre-1987 accumulated_profits of x cfc3 and its country x subsidiaries for their taxable years through but in any event as described in detail above the plain language of sec_902 and sec_902 and the final regulations under those sections mandate the same result sec_905 provides only that additional payments of tax paid_by a foreign_corporation shall be taken into account in the taxable_year in which paid and no redetermination of u s tax shall be made under sec_905 by reason of such payment it does not mandate inclusion of pre-1987 foreign_income_taxes in the post- foreign_income_taxes pool instead it simply provides that such taxes can only be deemed paid in the year paid or subsequent years and are not taken into account by redetermining foreign taxes deemed paid and the u s shareholder’s u s tax for prior years including and subsequent to the year or years to which the taxes relate here the required adjustment to the appropriate annual layer of the country x cfcs’ pre- accumulated_profits and pre-1987 foreign_income_taxes did not require a redetermination of u s tax under sec_905 because no portion of those pre-1987 accumulated_profits had yet been distributed or otherwise included in usparent’s income and no portion of the pre-1987 foreign_income_taxes had ever been deemed paid the required adjustments to the country x subsidiaries’ pre-1987 foreign_income_taxes paid with respect to their pre-1987 accumulated_profits for taxable years would have been taken into account in computing usparent’s foreign taxes deemed paid only in connection with distributions or inclusions of those pre-1987 accumulated_profits in years subsequent to the year in which the additional taxes were paid and in fact no portion of the pre-1987 accumulated_profits were ever taxable to usparent because the sec_1248 amounts of deemed dividends taken into account in connection with the deemed sec_331 liquidation of x cfc3 included only e_p accumulated in the post-2001 years during which the country x corporations were cfcs any pre-1987 accumulated_profits of x cfc3 and its lower-tier country x subsidiaries were eliminated in connection with that liquidation accordingly even if sec_905 applied to the additional assessments which under sec_902 and sec_902 and the regulations under those sections it clearly does not usparent would still be precluded from including any pre-1987 foreign_income_taxes of the country x cfcs in their post-1986_foreign_income_taxes pools finally the conclusion that foreign tax redeterminations with respect to pre-1987 accumulated_profits must be taken into account by adjusting the appropriate annual layers of pre-1987 accumulated_profits and pre-1987 foreign_income_taxes is entirely consistent with the purpose of the foreign_tax_credit to alleviate double_taxation of we note that sec_905 is effective for taxes that relate to taxable years beginning after date therefore in addition to the dispositive reasons laid out above usparent cannot rely on that section as support for including taxes paid_by x cfc3 and its country x subsidiaries with respect to their pre-1987 accumulated_profits for the taxable years in their post-1986_foreign_income_taxes pools postu-100865-14 foreign_source_income usparent seeks to claim a deemed-paid foreign_tax_credit for taxes paid with respect to earnings_of x cfc3 and its lower-tier country x subsidiaries that have not been and will never be distributed or deemed distributed and subject_to tax in the united_states the result usparent seeks in addition to being squarely contradicted by the statutory and regulatory regime is flatly inconsistent with the congressional policy underlying the matching regime established by sec_902 see h 59_tc_53 in computing the deemed_paid_foreign_tax_credit accumulated_profits of each year must be matched with foreign taxes paid for that year accordingly the additional_amounts of creditable_foreign_tax paid_by x cfc3 in with respect to its and its country x subsidiaries’ taxable years through must be taken into account in the respective cfcs’ annual layers of pre-1987 foreign_income_taxes for the appropriate year none of these taxes may be added to the cfcs’ post- foreign_income_taxes pools in the year paid only taxes paid with respect to and later taxable years were properly included in the cfcs’ post-1986_foreign_income_taxes pools and deemed paid_by uscorp2 and usparent in connection with the deemed liquidations of x cfc3 and x cfc1 in please call cc intl br3 at if you have any further questions
